   4:20-cv-03039-BCB-CRZ Doc # 12 Filed: 06/01/20 Page 1 of 2 - Page ID # 34



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

HUMPHREYS & PARTNERS ARCHITECTS,
L.P.,
              Plaintiff,
                                                                      4:20-CV-3039
        vs.
                                                                         ORDER
INVEST OMAHA II, LLC,

                        Defendant.


       This matter is before the Court on Defendant’s Unopposed Motion to Vacate Clerk’s Entry

of Default. Filing 11. In support of its motion, Defendant notes that Plaintiff filed its Complaint

(Filing 1) on April 6, 2020, and served Defendant on April 16, 2020. (Filing 8). Defendant’s

response was due on May 7, 2020, but due to miscommunications within the defendant company

and between the company and its attorneys, Defendant missed that deadline. Filing 11 at 1.

Defendant states the miscommunication was because there is a similar case already pending in this

District. Filing 11 at 1. As a result of the missed deadline, Plaintiff moved for the Clerk of Court

to enter default against Defendant on May 15, 2020, (Filing 9), and the Clerk of Court entered

default that same day. Filing 10. Defendant now asks this Court to vacate the Clerk of Court’s

entry of default because of Defendant’s “internal miscommunication.” Filing 11 at 1. Plaintiff does

not oppose Defendant’s motion.

       “The court may set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c). The

Court finds good cause exists to set aside the entry of default.

       IT IS THEREFORE ORDERED:

   1. Defendant’s Unopposed Motion to Vacate Clerk’s Entry of Default (Filing 11) is granted;

   2. The Clerk’s Entry of Default (Filing 10) is hereby set aside; and

   3. Defendant shall respond to the Complaint on or before June 8, 2020.
4:20-cv-03039-BCB-CRZ Doc # 12 Filed: 06/01/20 Page 2 of 2 - Page ID # 35



   Dated this 1st day of June, 2020.

                                       BY THE COURT:


                                       ___________________________
                                       Brian C. Buescher
                                       United States District Judge
